Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/8/2021 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Thomas Anderson on 12/15/2021.

The application has been amended as follows: 

1.	(Currently Amended) A method for wireless communication at a user equipment (UE), comprising:
identifying that the UE is configured to use a two-step random access channel (RACH) procedure, the two-step RACH procedure including an uplink request message and a downlink response;
generating a preamble sequence that is one of a set of predefined cyclic sequences associated with two-step RACH procedures;
transmitting the uplink request message as part of the two-step RACH procedure, the uplink request message being transmitted in accordance with a message configuration that includes : [[;]]
a preamble portion comprising a first cyclic prefix and repetitions of the generated preamble sequence in succession with the first cyclic prefix, and
a first payload portion that comprises a second cyclic prefix and a first associated with a first demodulation reference signal (DMRS) and the UE, and
a second payload portion that comprises a second physical uplink shared channel associated with a second DMRS and an additional UE; and
receiving the downlink response as part of the two-step RACH procedure and in response to the uplink request message.
2.	(Original) The method of claim 1, further comprising:
receiving an indication of the preamble portion before transmitting the uplink request message.
3.	(Currently Amended) The method of claim 1, wherein transmitting the uplink request message comprises:
transmitting the first payload portion using a payload size that is based, at least in part, on whether the two-step RACH procedure is for initial access or for handover.
4.	(Currently Amended) The method of claim 1, wherein transmitting the uplink request message comprises:
transmitting the first payload portion using a fixed payload size.
5.	(Currently Amended) The method of claim 1, further comprising:
receiving, via radio resource control signaling, a mapping between the generated preamble sequence of the set of predefined cyclic sequences and a transmission occasion for the first payload portion, the second payload portion, or both; and
selecting the transmission occasion based on the mapping between the generated preamble sequence of the set of predefined cyclic sequences and the transmission occasion.
6.	(Currently Amended) The method of claim 5, wherein transmitting the uplink request message comprises:
transmitting the preamble portion of the uplink request message during a first transmission time interval; and
transmitting, in accordance with the received mapping, the first payload portion of the uplink request message during the transmission occasion comprising a second transmission time interval.
7.	(Currently Amended) The method of claim 6, wherein transmitting the uplink request message further comprises:
transmitting the preamble portion of the uplink request message and the first payload portion of the uplink request message without an intervening transmission time interval between the first transmission time interval and the second transmission time interval.
8.	(Currently Amended) The method of claim 6, wherein transmitting the uplink request message further comprises:
transmitting the preamble portion of the uplink request message and the first payload portion of the uplink request message with an intervening transmission time interval between the first transmission time interval and the second transmission time interval, wherein the intervening transmission time interval is available for non-RACH transmissions.
9.	(Previously Presented) The method of claim 1,
wherein the set of predefined cyclic sequences is part of a plurality of predefined sequences, and wherein only a portion of the plurality of predefined sequences are associated with two-step RACH procedures.
10.	(Currently Amended) The method of claim 1,
wherein the generated preamble sequence shares a resource association with another preamble sequence of the set of predefined cyclic sequences, the method further comprising:
applying an additional differentiating factor to the uplink request message to allow differentiation of the first payload portion, the second payload portion, or both of the uplink request message.
11.	(Original) The method of claim 10, wherein the additional differentiating factor is one or more of use of different demodulation reference signal ports or use of different scrambling identifications.
12.	(Currently Amended) The method of claim 1, wherein transmitting the uplink request message comprises:
transmitting the first payload portion during a time resource that is time-multiplexed with the second payload portion the additional UE [[UEs]].
13.	(Currently Amended) A method for wireless communication at a base station, comprising:
receiving, as part of a two-step random access channel (RACH) procedure, an uplink request message from a user equipment (UE), the uplink request message being received in accordance with a message configuration that includes 
a preamble portion comprising a first cyclic prefix preceding repetitions of a preamble sequence that is one of a set of predefined cyclic sequences associated with two-step RACH procedures,
and a first payload portion that comprises a second cyclic prefix and a first associated with a first demodulation reference signal (DMRS) and the UE, and
a second payload portion that comprises a second physical uplink shared channel associated with a second DMRS and an additional UE; and
transmitting a downlink response as part of the two-step RACH procedure and in response to the uplink request message.
14.	(Original) The method of claim 13, further comprising:
transmitting an indication of the preamble portion to the UE before receiving the uplink request message.
15.	(Currently Amended) The method of claim 13, wherein receiving the uplink request message comprises:
receiving the first payload portion, the second payload portion, or both using a payload size that is based, at least in part, on whether the two-step RACH procedure is for initial access or for handover.
16.	(Currently Amended) The method of claim 13, wherein receiving the uplink request message comprises:
receiving the first payload portion, the second payload portion, or both using a fixed payload size.
17.	(Currently Amended) The method of claim 13, further comprising:
transmitting, via radio resource control signaling, a mapping between the 
18.	(Currently Amended) The method of claim 17, wherein receiving the uplink request message comprises:
receiving the preamble portion of the uplink request message during a first transmission time interval; and
receiving, in accordance with the transmitted mapping, the first payload portion, the second payload portion, or both of the uplink request message during a second transmission time interval.
19.	(Currently Amended) The method of claim 13, wherein:
the preamble sequence is selected from the set of predefined cyclic sequences, which is part of a plurality of predefined sequences, wherein only a portion of the plurality of predefined sequences are associated with two-step RACH procedures.
20.	(Currently Amended) The method of claim 13, wherein:
the preamble sequence is selected from the set of predefined cyclic sequences, and wherein the selected preamble sequence shares a resource association with another preamble sequence of the set of predefined cyclic sequences, the method further comprising:
differentiating the first payload portion, the second payload portion, or both of the uplink request message via a differentiating factor.
21.	(Original) The method of claim 20, wherein the differentiating factor is one or more of use of different demodulation reference signal ports or use of different scrambling identifications.
22.	(Currently Amended) The method of claim 13, wherein:
the preamble sequence is selected from the set of predefined cyclic sequences, and wherein the selected preamble sequence has a resource association with more than one payload resource, the method further comprising:
identifying the first payload portion, the second payload portion, or both of the uplink request message via an identifying factor.
23.	(Currently Amended) The method of claim 22, wherein the identifying factor is one or more of use of different DMRS 
24.	(Currently Amended) An apparatus for wireless communication at a user equipment (UE), comprising:
a processor,
memory in electronic communication with the processor; and
instructions stored in the memory and executable by the processor to cause the apparatus to:
identify that the UE is configured to use a two-step random access channel (RACH) procedure, the two-step RACH procedure including an uplink request message and a downlink response;
generate a preamble sequence that is one of a set of predefined cyclic sequences associated with two-step RACH procedures;
transmit the uplink request message as part of the two-step RACH procedure, the uplink request message being transmitted in accordance with a message configuration that includes : [[;]]
a preamble portion comprising a first cyclic prefix and repetitions of the generated preamble sequence in succession with the first cyclic prefix, and
a first payload portion that comprises a second cyclic prefix and a first associated with a first demodulation reference signal (DMRS) and the UE, and
a second payload portion that comprises a second physical uplink shared channel associated with a second DMRS and an additional UE; and
receive the downlink response as part of the two-step RACH procedure and in response to the uplink request message.
25.	(Original) The apparatus of claim 24, wherein the instructions are further executable by the processor to cause the apparatus to:
receive an indication of the preamble portion before transmitting the uplink request message.
26.	(Currently Amended) The apparatus of claim 24, wherein the instructions to transmit the uplink request message are executable by the processor to cause the apparatus to:
transmit the first payload portion using a payload size that is based, at least in part, on whether the two-step RACH procedure is for initial access or for handover.
27.	(Currently Amended) The apparatus of claim 24, wherein the instructions to transmit the uplink request message are executable by the processor to cause the apparatus to:
transmit the first payload portion using a fixed payload size.
28.	(Currently Amended) The apparatus of claim 24, wherein the instructions are further executable by the processor to cause the apparatus to:
receive, via radio resource control signaling, a mapping between the generated preamble sequence of the set of predefined cyclic sequences and a transmission occasion for the first payload portion, the second payload portion, or both; and
select the transmission occasion based on the mapping between the generated preamble sequence of the set of predefined cyclic sequences and the transmission occasion[[; and]].
29.	(Currently Amended) The apparatus of claim 28, wherein the instructions to transmit the uplink request message are executable by the processor to cause the apparatus to:
transmit the preamble portion of the uplink request message during a first transmission time interval; and
transmit, in accordance with the received mapping, the first payload portion of the uplink request message during a second transmission time interval.
30.	(Currently Amended) An apparatus for wireless communication at a base station, comprising:
a processor,
memory in electronic communication with the processor; and
instructions stored in the memory and executable by the processor to cause the apparatus to:
receive, as part of a two-step random access channel (RACH) procedure, an uplink request message from a user equipment (UE), the uplink request message being received in accordance with a message configuration that includes 
a preamble portion comprising a first cyclic prefix preceding repetitions of a preamble sequence that is one of a set of predefined cyclic sequences associated with two-step RACH procedures, and
a first payload portion that comprises a second cyclic prefix and a first associated with a first demodulation reference signal (DMRS) and the UE, and
a second payload portion that comprises a second physical uplink shared channel associated with a second DMRS and an additional UE; and
transmit a downlink response as part of the two-step RACH procedure and in response to the uplink request message.

31.	(Currently Amended) The method of claim 1, wherein:
a first preamble resource element of the preamble portion includes the first cyclic prefix;
the first cyclic prefix is not preceded by another cyclic prefix of the preamble portion; and
subsequent preamble resource elements of the preamble portion do not include the first cyclic prefix or another cyclic prefix.
32.	(Canceled)
33.	(Canceled)

Allowable Subject Matter
Claims 1-31 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD SAJID ADHAMI whose telephone number is (571)272-8615. The examiner can normally be reached 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMAD S ADHAMI/Primary Examiner, Art Unit 2471